--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.2

MAGICJACK VOCALTEC LTD.
2013 STOCK INCENTIVE PLAN
 
1.           Definitions.  In the Plan, except where the context otherwise
indicates, the following definitions shall apply:
 
1.1.           “Affiliate” means a corporation, partnership, business trust,
limited liability company, or other form of business organization at least a
majority of the total combined voting power of all classes of stock or other
equity interests of which is owned by the Company, either directly or
indirectly, and any other entity, designated by the Committee, in which the
Company has a significant interest.
 
1.2.           “Agreement” means an agreement or other document evidencing an
Award.  An Agreement may be in written or such other form as the Committee may
specify in its discretion, and the Committee may, but need not, require a
Participant to sign an Agreement.
 
1.3.           “Award” means a grant of an Option, Restricted Stock, Restricted
Stock Unit, a Performance Award or an Other Stock-Based Award.
 
1.4.           “Board” means the Board of Directors of the Company.
 
1.5.           “Code” means the Internal Revenue Code of 1986, as amended.
 
1.6.           “Committee” means the Compensation Committee of the Board or such
other committee(s), subcommittee(s) or person(s) the Board or an authorized
Committee of the Board appoints to administer the Plan or to make and/or
administer specific Awards hereunder.  If no such appointment is in effect at
any time, “Committee” shall mean the Board.  Notwithstanding the foregoing,
“Committee” means the Board for purposes of granting Awards to members of the
Board who are not Employees, and administering the Plan with respect to those
Awards, unless the Board determines otherwise.
 
1.7.           “Company” means magicJack VocalTec Ltd., and any successor
thereto.
 
1.8.           “Date of Exercise” means the date on which the Company receives
notice of the exercise of an Option in accordance with Section 7.1.
 
1.9.           “Date of Grant” means the date on which an Award is granted under
the Plan.
 
1.10.           “Eligible Person” means any person who is (a) an Employee, (b) a
member of the Board or the board of directors of an Affiliate, or (c) a
consultant, or independent contractor to the Company or an Affiliate.
 
 
 

--------------------------------------------------------------------------------

 
 
1.11.           “Employee” means any person who the Committee determines to be
an employee of the Company or an Affiliate.
 
1.12.           “Exercise Price” means the price per Share at which an Option
may be exercised.
 
1.13.            “Fair Market Value” means, as of any date on which the Shares
are listed or quoted on a securities exchange or quotation system, and except as
otherwise determined by the Committee, the closing sale price of a Share as
reported on such securities exchange or quotation system as of the relevant
date, and if the Shares are not listed or quoted on a securities exchange or
quotation system, then an amount equal to the then fair market value of a Share
as determined by the Committee pursuant to a reasonable method adopted in good
faith for such purpose; provided, however, that in the case of the grant of an
Nonqualified Stock Option that is intended to not provide for a deferral of
compensation within the meaning of Section 409A of the Code, Fair Market Value
shall determined pursuant to a method permitted by Section 409A of the Code for
determining the fair market value of stock subject to a nonqualified stock
option that does not provide for a deferral of compensation under Section 409A
of the Code.
 
1.14.           “Incentive Stock Option” means an Option that the Committee
designates as an incentive stock option under Section 422 of the Code.
 
1.15.           “Nonqualified Stock Option” means an Option that is not an
Incentive Stock Option.
 
1.16.           “Option” means an option to purchase Shares granted pursuant to
Section 6.
 
1.17.           “Option Period” means the period during which an Option may be
exercised.
 
1.18.           “Ordinary Shares” means the Company’s ordinary shares, no par
value.
 
1.19.           “Other Stock-Based Award” means an Award granted pursuant to
Section 12.
 
1.20.           “Participant” means an Eligible Person who has been granted an
Award hereunder.
 
1.21.           “Performance Award” means a performance award granted pursuant
to Section 10.
 
1.22.           “Performance Goals” means performance goals established by the
Committee which may be based on earnings or earnings growth, sales, revenues,
expenses (including plant costs and sales and general administrative expenses),
return on assets, cash flow, total shareholder return, equity or investment,
regulatory compliance, satisfactory internal or external audits, improvement of
financial ratings, achievement of balance sheet or income statement objectives,
implementation or completion of one or more projects or transactions (including
mergers, acquisitions, dispositions, and restructurings), working capital, or
any other objective goals the Committee establishes, and which may be absolute
in their terms or measured against or in relationship to other companies
comparably, similarly or otherwise situated.  Performance Goals may be
particular to an Eligible Person or the department, branch, Affiliate, or
division in which the Eligible Person works, or may be based on the performance
of the Company, one or more Affiliates, or the Company and one or more
Affiliates, and may cover such period as may be specified by the Committee.
 
 
2

--------------------------------------------------------------------------------

 
 
1.23.           “Plan” means this magicJack VocalTec, Ltd. 2013 Stock Incentive
Plan, as amended from time to time.
 
1.24.           “Restricted Stock” means Shares granted pursuant to Section 8.
 
1.25.           “Restricted Stock Units” means an Award providing for the
contingent grant of Shares (or the cash equivalent thereof) pursuant to Section
9.
 
1.26.           “Section 422 Employee” means an Employee who is employed by the
Company or a “parent corporation” or “subsidiary corporation” (each as defined
in Sections 424(e) and (f) of the Code) with respect to the Company, including a
“parent corporation” or “subsidiary corporation” that becomes such after
adoption of the Plan.
 
1.27.           “Share” means an Ordinary Share.
 
1.28.           “Ten-Percent Stockholder” means a Section 422 Employee who
(applying the rules of Section 424(d) of the Code) owns stock possessing more
than ten percent (10%) of the total combined voting power of all classes of
stock of the Company or a “parent corporation” or “subsidiary corporation” (each
as defined in Sections 424(e) and (f) of the Code) with respect to the Company.
 
Unless the context expressly requires the contrary, references in the Plan to
(a) the term “Section” refers to the sections of the Plan, and (b) the word
“including” means “including (without limitation).”
 
2.           Purpose.  The Plan is intended to assist the Company and its
Affiliates in attracting and retaining Eligible Persons of outstanding ability
and to promote the alignment of their interests with those of the stockholders
of the Company and the stockholders of its Affiliates.
 
3.           Administration.  The Committee shall administer the Plan and shall
have plenary authority, in its discretion, to grant Awards to Eligible Persons,
subject to the provisions of the Plan.  The Committee shall have plenary
authority and discretion, subject to the provisions of the Plan, to determine
the Eligible Persons to whom it grants Awards, the terms (which terms need not
be identical) of all Awards, including without limitation, the Exercise Price of
Options, the time or times at which Awards are granted, the number of Shares
covered by Awards, whether an Option shall be an Incentive Stock Option or a
Nonqualified Stock Option, any exceptions to nontransferability, any Performance
Goals applicable to Awards, any provisions relating to vesting, and the periods
during which Options may be exercised and Restricted Stock shall be subject to
restrictions.  In making these determinations, the Committee may take into
account the nature of the services rendered or to be rendered by Award
recipients, their present and potential contributions to the success of the
Company and its Affiliates, and such other factors as the Committee in its
discretion shall deem relevant.  Subject to the provisions of the Plan, the
Committee shall have plenary authority and discretion to interpret the Plan and
Agreements, prescribe, amend and rescind rules and regulations relating to them,
and make all other determinations deemed necessary or advisable for the
administration of the Plan and Awards granted hereunder.  The determinations of
the Committee on the matters referred to in this Section 3 shall be binding and
final.  The Committee may delegate its authority under this Section 3 and the
terms of the Plan to such extent it deems desirable and is consistent with the
requirements of applicable law.
 
 
3

--------------------------------------------------------------------------------

 
 
4.           Eligibility.  Awards may be granted only to Eligible Persons,
provided that Incentive Stock Options may be granted only to Eligible Persons
who are Section 422 Employees.
 
5.           Stock Subject to Plan.
 
5.1.           Subject to adjustment as provided in Section 13, the maximum
number of Shares that may be issued pursuant to Awards (including Incentive
Stock Options) under the Plan is 2,250,000 Shares.  Shares issued under the Plan
may, in whole or in part, be authorized but unissued Shares or Shares that shall
have been, or may be, reacquired by the Company in the open market, in private
transactions, or otherwise.
 
5.2.           If an Option expires or terminates for any reason without having
been fully exercised, if shares of Restricted Stock are forfeited, or if Shares
covered by an Award are not issued or are forfeited, the unissued or forfeited
Shares that had been subject to the Award shall be available for the grant of
additional Awards; provided, however, that in the case of Shares that are
withheld (or delivered) to pay the Exercise Price of an Option or withholding
taxes pursuant to Sections 7.2, 7.3, or 18, no such withheld (or delivered)
Shares shall be available for the grant of Awards hereunder.
 
5.3.           Subject to adjustment as provided in Section 13, the maximum
number of Shares with respect to which an Employee may be granted Awards under
the Plan (whether settled in Shares or the cash equivalent thereof) during any
calendar year is 2,000,000.  The maximum number of Shares with respect to which
an Employee has been granted Awards shall be determined in accordance with
Section 162(m) of the Code.
 
6.           Options.
 
6.1.           Options granted under the Plan shall be either Incentive Stock
Options or Nonqualified Stock Options, as designated by the Committee.  Each
Option granted under the Plan shall be identified as either a Nonqualified Stock
Option or an Incentive Stock Option, and each Option shall be evidenced by an
Agreement that specifies the terms and conditions of the Option.  Options shall
be subject to the terms and conditions set forth in this Section 6, the
Agreement, and such other terms and conditions not inconsistent with the Plan as
the Committee may specify.  The Committee, in its discretion, may condition the
grant or vesting of an Option upon the achievement of one or more specified
Performance Goals to be set forth in the applicable Agreement.
 
 
4

--------------------------------------------------------------------------------

 
 
6.2.           The Exercise Price of an Option granted under the Plan shall not
be less than 100% of the Fair Market Value of a Share on the Date of
Grant.  Notwithstanding the foregoing, in the case of an Incentive Stock Option
granted to an Employee who, on the Date of Grant is a Ten-Percent Shareholder,
the Exercise Price shall not be less than 110% of the Fair Market Value of a
Share on the Date of Grant.
 
6.3.           The Committee shall determine the Option Period for an Option,
which shall be specifically set forth in the Agreement, provided that an Option
shall not be exercisable after ten years (five years in the case of an Incentive
Stock Option granted to an Employee who on the Date of Grant is a Ten-Percent
Stockholder) from its Date of Grant.
 
7.           Exercise of Options.
 
7.1.         Subject to the terms of the applicable Agreement, an Option may be
exercised, in whole or in part, by delivering to the Company a notice of the
exercise, in such form as required by the applicable Agreement or as the
Committee may otherwise prescribe, accompanied by (a) full payment for the
Shares with respect to which the Option is exercised or (b) to the extent
provided in the applicable Agreement or otherwise authorized by the Committee,
irrevocable instructions to a broker to deliver promptly to the Company cash
equal to the exercise price of the Option.
 
7.2.           To the extent provided in the applicable Agreement or otherwise
authorized by the Committee, payment may be made by delivery (including
constructive delivery) of Shares (provided that such Shares, if acquired
pursuant to an Option or other Award granted hereunder or under any other
compensation plan maintained by the Company or any Affiliate, have been held by
the Participant for such period, if any, as the Committee may specify) valued at
Fair Market Value on the Date of Exercise.
 
7.3.           To the extent provided in the applicable Agreement, an Option may
be exercised by directing the Company to withhold from the Shares to be issued
upon exercise of the Option (or portion thereof) being exercised a number of
Shares having a Fair Market Value not in excess of the aggregate Exercise Price
of the Option (or portion thereof being exercised), with payment of the balance
of the exercise price, if any, being made pursuant to Section 7.1 and/or Section
7.2.
 
8.           Restricted Stock Awards.  Each grant of Restricted Stock under the
Plan shall be subject to an Agreement specifying the terms and conditions of the
Award.  Restricted Stock granted under the Plan shall consist of Shares that are
restricted as to transfer, subject to forfeiture and/or repurchase, and subject
to such other terms and conditions as the Committee may specify.  Such terms and
conditions may provide, in the discretion of the Committee, for the lapse of
such transfer restrictions or forfeiture provisions to be contingent upon the
achievement of one or more specified Performance Goals.
 
 
5

--------------------------------------------------------------------------------

 
 
9.           Restricted Stock Unit Awards.  Each grant of Restricted Stock Units
under the Plan shall be evidenced by an Agreement that (a) provides for the
issuance of Shares (or the cash equivalent thereof) to a Participant at such
time(s) as the Committee may specify and (b) contains such other terms and
conditions as the Committee may specify, including without limitation, terms
that condition the issuance of Restricted Stock Unit Awards upon the achievement
of one or more specified Performance Goals.
 
10.          Performance Awards.  Each Performance Award granted under the Plan
shall be evidenced by an Agreement that (a) provides for the payment of cash or
issuance of Shares to a Participant contingent upon the attainment of one or
more specified Performance Goals over such period as the Committee may specify,
and (b) contains such other terms and conditions as the Committee may
specify.  If the terms of a Performance Award provide for payment in the form of
Shares, for purposes of Section 5.3, the Performance Award shall be deemed to
cover a number of Shares equal to the maximum number of Shares that may be
issued upon payment of the Award.  The maximum cash amount payable to any
Employee pursuant to all Performance Awards granted to an Employee during a
calendar year shall not exceed $2,000,000.  The Committee may, in its
discretion, grant Performance Awards pursuant to which the amount and payment of
the Award is determined by reference to a percentage of a bonus or incentive
pool that applies to more than one Participant, and the amount of the bonus or
incentive pool may, in the discretion of the Committee, be either fixed in
amount or determined based upon the achievement of one or more Performance
Goals.
 
11.           Dividends and Dividend Equivalents.  The terms of an Award may
provide a Participant with the right, subject to such terms and conditions as
the Committee may specify (including without limitation, terms that condition
the issuance of grant, vesting or payment of dividends or dividend equivalents
upon the achievement of one or more specified Performance Goals), to receive
dividend payments or dividend equivalent payments with respect to Shares covered
by an Award, which payments may be either made currently or credited to an
account established for the Participant, and may be settled in cash or Shares,
as determined by the Committee.
 
12.           Other Stock-Based Awards.  The Committee may in its discretion
grant stock-based awards of a type other than those otherwise provided for in
the Plan, including the issuance or offer for sale of unrestricted Shares
(“Other Stock-Based Awards”).  Other Stock-Based Awards shall cover such number
of Shares and have such terms and conditions as the Committee shall determine,
including terms that condition the payment or vesting the Other Stock-Based
Award upon the achievement of one or more Performance Goals.
 
13.           Capital Events and Adjustments; Certain Transactions.
 
13.1.           In the event of any change in the outstanding Ordinary Shares by
reason of any stock dividend, stock split, reverse stock split, spin-off,
recapitalization, reclassification, combination or exchange of shares, merger,
consolidation, liquidation or the like, the Committee shall provide for a
substitution for or adjustment in (a) the number and class of securities subject
to outstanding Awards or the type of consideration to be received upon the
exercise or vesting of outstanding Awards, (b) the Exercise Price of Options,
(c) the aggregate number and class of Shares for which Awards thereafter may be
granted under the Plan and (d) the maximum number of Shares with respect to
which an Employee may be granted Awards during the period specified in Section
5.3.
 
 
6

--------------------------------------------------------------------------------

 
 
13.2.           Any provision of the Plan or any Agreement to the contrary
notwithstanding, in the event of (a) a merger or consolidation to which the
Company is a party or (b) any sale, disposition or exchange of at least 50% of
the Company’s outstanding securities or all or all or substantially all of the
Company’s assets, in either case for cash, securities or other consideration
(the transactions described in the preceding clauses (a) and (b) each being  a
“Transaction”), the Committee shall take such actions, and make such changes and
adjustments to outstanding Awards as it may deem equitable, and may, in its
discretion, cause any Award granted hereunder (i) to vest in whole or in part,
(ii) to be assumed or continued by any successor or acquiring entity, and/or
(iii) to be canceled, in whole or in part, in consideration of a payment (or
payments), in such form as the Committee may specify, equal to the fair value of
the canceled portion of the Award.  The fair value of an Option shall be deemed
to be equal to the product of (a) the number of Shares the Option covers (and
has not previously been exercised) and (b) the excess, if any, of the Fair
Market Value of a Share as of the date of cancellation over the Exercise Price
of the Option.  For sake of clarity and notwithstanding anything to the contrary
herein, (a) such fair value may be zero if the value of a Share is equal to or
less than the Exercise Price and (b) payments in cancellation of an Award in
connection with a Transaction may be delayed to the same extent that payment of
consideration to holders of Shares in connection with the Transaction is delayed
as a result of escrows, earn-outs, holdbacks, or any other contingencies.
 
13.3.           The Committee need not take the same action under this Section
13 with respect to all Awards or with respect to all Participants and may, in
its discretion, take different actions with respect to vested and unvested
portions of an Award.  No fractional shares or securities shall be issued
pursuant to any adjustment made pursuant to this Section 13, and any fractional
shares or securities resulting from any such adjustment shall be eliminated by
rounding downward to the next whole share or security, either with or without
payment in respect thereof, as determined by the Committee.  All determinations
required to be made under this Section 13 shall be made by the Committee in its
discretion and shall be final and binding.
 
14.           Termination or Amendment.  The Board may amend or terminate the
Plan in any respect at any time; provided, however, that after the stockholders
of the Company have approved the Plan, the Board shall not amend or terminate
the Plan without approval of (a) the Company’s stockholders to the extent
applicable law or regulations or the requirements of the principal exchange or
interdealer quotation system on which the Ordinary Shares are listed or quoted,
if any, requires stockholder approval of the amendment or termination, and (b)
each affected Participant if the amendment or termination would adversely affect
the Participant’s rights or obligations under any Award granted prior to the
date of the amendment or termination.
 
 
7

--------------------------------------------------------------------------------

 
 
15.           Modification, Substitution of Awards.
 
15.1.           Subject to the terms and conditions of the Plan, the Committee
may modify the terms of any outstanding Awards; provided, however, that (a) no
modification of an Award shall, without the consent of the Participant, alter or
impair any of the Participant’s rights or obligations under such Award and (b)
subject to Section 13, in no event may (i) an Option be modified to reduce the
Exercise Price of the Option or (ii) an Option be cancelled or surrendered in
consideration for the grant of a new Option with a lower Exercise Price.
 
15.2.           Anything contained herein to the contrary notwithstanding,
Awards may, at the discretion of the Committee, be granted under the Plan in
substitution for stock options and other awards covering capital stock of
another corporation which is merged into, consolidated with, or all or a
substantial portion of the property or stock of which is acquired by, the
Company or an Affiliate.  The terms and conditions of the substitute Awards so
granted may vary from the terms and conditions set forth in the Plan to such
extent as the Committee may deem appropriate in order to conform, in whole or
part, to the provisions of the awards in substitution for which they are
granted.  Such substitute Awards shall not be counted toward the Share limit
imposed by Section 5.3, except to the extent the Committee determines that
counting such Awards is required in order for Awards granted hereunder to be
eligible to qualify as “performance-based compensation” within the meaning of
Section 162(m) of the Code.
 
16.           Foreign Employees.  Without amendment of the Plan, the Committee
may grant Awards to Eligible Persons who are subject to the laws of foreign
countries or jurisdictions on such terms and conditions different from those
specified in the Plan as may in the judgment of the Committee be necessary or
desirable to foster and promote achievement of the purposes of the Plan.  The
Committee may make such modifications, amendments, procedures, sub-plans and the
like as may be necessary or advisable to comply with provisions of laws of other
countries or jurisdictions in which the Company or any Affiliate operates or has
employees.
 
17.           Stockholder Approval.  The Plan, and any amendments hereto
requiring stockholder approval pursuant to Section 14, are subject to approval
by vote of the stockholders of the Company at the next annual or special meeting
of stockholders following adoption by the Board.  If the adoption of the Plan is
not so approved by the Company’s stockholders, any Awards granted under the Plan
shall be cancelled and void ab initio immediately following such next annual or
special meeting of stockholders.
 
18.           Withholding.  The Company’s obligation to issue or deliver Shares
or pay any amount pursuant to the terms of any Award granted hereunder shall be
subject to satisfaction of applicable federal, state, local, and foreign tax
withholding requirements.  To the extent provided in the applicable Agreement,
and in accordance with such rules as the Committee may prescribe, a Participant
may satisfy any withholding tax requirements by one or any combination of the
following means: (a) tendering a cash payment, (b) authorizing the Company to
withhold Shares otherwise issuable to the Participant, or (c) delivering to the
Company already-owned and unencumbered Shares.
 
 
8

--------------------------------------------------------------------------------

 
 
19.           Term of Plan.  Unless sooner terminated by the Board pursuant to
Section 14, the Plan shall terminate on the date that is ten years after the
earlier of the date that the Plan is adopted by the Board or approved by the
Company’s stockholders, and no Awards may be granted or awarded after such
date.  The termination of the Plan shall not affect the validity of any Award
outstanding on the date of termination.
 
20.           Indemnification of Committee.  In addition to such other rights of
indemnification as they may have as members of the Board or Committee, the
Company shall indemnify members of the Committee against all reasonable
expenses, including attorneys’ fees, actually and reasonably incurred in
connection with the defense of any action, suit or proceeding, or in connection
with any appeal therein, to which they or any of them may be a party by reason
of any action taken or failure to act under or in connection with the Plan or
any Award granted hereunder, and against all amounts reasonably paid by them in
settlement thereof or paid by them in satisfaction of a judgment in any such
action, suit or proceeding, if such members acted in good faith and in a manner
which they believed to be in, and not opposed to, the best interests of the
Company.
 
21.           General Provisions.
 
21.1.           The establishment of the Plan shall not confer upon any Eligible
Person any legal or equitable right against the Company, any Affiliate or the
Committee, except as expressly provided in the Plan or the applicable
Agreement.  Participation in the Plan shall not give an Eligible Person any
right to be retained in the service of the Company or any Affiliate.
 
21.2.           Neither the adoption of the Plan nor its submission to the
Company’s stockholders shall be taken to impose any limitations on the powers of
the Company or its Affiliates to issue, grant or assume options, warrants,
rights, restricted stock or other awards otherwise than under the Plan, or to
adopt other stock option, restricted stock, or other plans, or to impose any
requirement of stockholder approval upon the same.
 
21.3.           The interests of any Eligible Person under the Plan and/or any
Award granted hereunder are not subject to the claims of creditors and may not,
in any way, be transferred, assigned, alienated or encumbered except to the
extent provided in an Agreement.
 
21.4.           The Plan shall be governed, construed and administered in
accordance with the laws of the State of Florida, without giving effect to the
conflict of law principles.
 
21.5.           The Committee may require each person acquiring Shares pursuant
to Awards granted hereunder to represent to and agree with the Company in
writing that such person is acquiring the Shares without a view to distribution
thereof.  The certificates for such Shares may include any legend which the
Committee deems appropriate to reflect any restrictions on transfer.  All
certificates for Shares issued pursuant to the Plan shall be subject to such
stock transfer orders and other restrictions as the Committee may deem advisable
under the rules, regulations and other requirements of the Securities and
Exchange Commission, any stock exchange upon which the Ordinary Shares are then
listed or interdealer quotation system upon which the Ordinary Shares are then
quoted, and any applicable federal or state securities laws.  The Committee may
place a legend or legends on any such certificates to make appropriate reference
to such restrictions.
 
 
9

--------------------------------------------------------------------------------

 
 
21.6.           The Company shall not be required to issue any certificate or
certificates for Shares with respect to Awards granted under the Plan, or record
any person as a holder of record of such Shares, without obtaining, to the
complete satisfaction of the Committee, the approval of all regulatory bodies
the Committee deems necessary, and without complying to the Board’s or
Committee’s complete satisfaction, with all rules and regulations under federal,
state or local law the Committee deems applicable.
 
21.7.           To the extent that the Plan provides for issuance of stock
certificates to reflect the issuance of Shares, the issuance may be effected on
a noncertificated basis, to the extent not prohibited by applicable law or the
rules of any stock exchange or automated dealer quotation system on which the
Shares are traded.    No fractional Shares shall be issued or delivered pursuant
to the Plan or any Award.  The Committee shall determine whether cash, other
Awards, or other property shall be issued or paid in lieu of any fractional
Shares or whether any fractional Shares or any rights thereto shall be forfeited
or otherwise eliminated.
 
10

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 


 